FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARTURO MENDEZ-LEMUS, AKA                         No. 14-70213
Arturo Mendez,
                                                 Agency No. A095-745-593
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Arturo Mendez-Lemus, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Mendez-Lemus’s request

for a further continuance for failure to demonstrate good cause, where

Mendez-Lemus had already been granted a continuance to await visa availability

and his visa likely would not become current for at least a year and a half. See 8

C.F.R. § 1003.29 (an immigration judge may grant a continuance for good cause

shown); Sandoval-Luna, 526 F.3d at 1247 (no abuse of discretion by denying a

continuance where the relief sought was not immediately available to petitioner).

Nor does the record support Mendez-Lemus’s claim that the agency abused its

discretion by failing to consider all of the factors or failed to set forth any reasoned

basis for its decision. See Vilchez v. Holder, 682 F.3d 1195, 1201 (9th Cir. 2012)

(“An IJ does not have to write an exegesis on every contention.” (citation and

quotation marks omitted)).

      Mendez-Lemus’s motion to remand or for inclusion in this court’s mediation

program is denied as moot.

      PETITION FOR REVIEW DENIED.




                                            2                                     14-70213